United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3840
                                  ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the Northern
                                      * District of Iowa.
Shawn Lee Drinnon,                    *
                                      *      [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: June 12, 2006
                                Filed: June 16, 2006

                                  ___________

Before MURPHY, MELLOY, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Shawn Lee Drinnon was convicted of conspiracy to distribute less than 50
grams of methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C), and 846. The district court1 found that Drinnon was personally
involved with at least 255.15 grams and sentenced him under a mandatory guidelines
regime to 109 months. Drinnon appealed, and we remanded the case for resentencing


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
in accordance with Booker v. United States, 543 U.S. 220 (2005), based on the
violation of the Sixth Amendment at sentencing. See United States v. Drinnon, 139
Fed. Appx. 761 (2005) (Drinnon I). On remand the district court resentenced
Drinnon to 109 months, and he appeals, challenging the district court's independent
determination of the drug quantity involved and alleging that the retroactive
application of Booker to his case violates the ex post facto clause.

        Drinnon argues that the district court violated the Fifth and Sixth Amendments
by substituting its finding of drug quantity for that of the jury verdict and that his
sentence is unreasonable. We upheld the court's quantity determination in Drinnon's
first appeal, see Drinnon I at 762, and we affirm that determination as the law of the
case since sentencing facts do not need to be found by a jury. See United States v.
Haack, 403 F.3d 997, 1003 (8th Cir. 2005). Drinnon's sentence falls within the
guideline range and is therefore presumptively reasonable. See United States v.
Lincoln, 413 F.3d 716, 717 (8th Cir. 2005). Under all the circumstances we conclude
that his sentence was not unreasonable.

       Drinnon further asserts that sentencing under an advisory guideline scheme in
his case violated the ex post facto clause because he had a valid expectation that he
would be sentenced under a mandatory regime. Being sentenced under the advisory
guidelines does not "implicate either ex post facto or due process principles",
however. See United States v. Jones, 440 F.3d 927, 929 (8th Cir. 2006).

      Accordingly, we affirm the amended judgment of the district court.

                       ______________________________




                                         -2-